        Case 3:19-cv-00566-CSH Document 34 Filed 12/16/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


DANNY ROBLES                      : CIVIL ACTION NO. 3:19 CV-566 (CSH)
Plaintiff,                        :
                                  :
                                  :
VS.                               :
                                  :
NEW HAVEN POLICE                  :
OFFICERS:                         :
                                  :
MARK SALVATI                      :
JUSTIN ROSELLE                    :
EDUARDO LEONARDO                  :
JOHN GREGORGCYK                   :
ANTHONY MAGNANO                   :
MATTHEW BORGES                    :
FRANCISCO SANCHEZ                 :
MARTIN FELICIANO                  :
                                  :
Defendants.                       : DECEMBER 16, 2020


   STIPULATION OF DISMISSAL WITH PREJUDICE AS TO THE FOLLOWING
 DEFENDANTS ONLY-JOHN GREGORGCYK, ANTHONY MAGNANO, MATTHEW
        BORGES, FRANCISCO SANCHEZ, AND MARTIN FELICIANO

      Plaintiff Danny Robles and Defendants JOHN GREGORGCYK, ANTHONY

MAGNANO, MATTHEW BORGES, FRANCISCO SANCHEZ, hereby stipulate that the

above captioned action may be dismissed with prejudice as to the above-named

Defendants only, with each of these parties to bear their own attorney’s fees and costs.
Case 3:19-cv-00566-CSH Document 34 Filed 12/16/20 Page 2 of 3




                           THE PLAINTIFF,
                           DANNY ROBLES


                     BY:___________/s/
                          Glenn M. Conway (ct17946)
                          Conway Law Firm, LLC
                          7 Elm Street
                          New Haven, CT 06510
                          203-624-1400
                          Fax: 203-773-3508
                          E-mail: conwaylawfirm@gmail.com
                          His Attorney




                           THE DEFENDANTS,
                           MARK SALVATI, JUSTIN ROSELLE,
                           EDUARDO LEONARDO, JOHN
                           GREGORGCYK (sic) GREGORCZYK,
                           ANTHONY MAGNANO, MATTHEW BORGES,
                           FRANCISCO SANCHEZ, MARTIN FELICIANO


                     BY:                     /s/
                           Michael A. Wolak, III (ct12681)
                           Office of the Corporation Counsel
                           165 Church Street, 4th Floor
                           New Haven, CT 06510
                           203-946-7970
                           Fax: 203-946-7942
                           E-mail: mwolak@newhavenct.gov
                           Their Attorney
         Case 3:19-cv-00566-CSH Document 34 Filed 12/16/20 Page 3 of 3




                                       CERTIFICATION

      I hereby certify that on December 16, 2020, the Parties Explanation for Failure to
Meet Deadlines Set by Court was filed electronically and served by mail on anyone
unable to accept electronic filing. Notice of this filing will be sent by e-mail to all parties
by operation of the court’s electronic filing system or by mail to any one unable to
accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the court’s CM/ECF System.




                                           _/s/__
                                                    Glenn M. Conway
